      Case 2:18-cv-08072-JTM-KWR Document 79 Filed 09/13/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RHEA B. LUCIEN                                                               CIVIL ACTION

 VERSUS                                                                           NO. 18-8072

 CHRISTIAN VICTOR FUGAR, ET AL.                                              SECTION: “H”(4)



                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

        IT IS ORDERED that the Defendant’s Notice Informing the Honorable Court of

Plaintiff’s Arbitrary Change of Paragraph 8(a) of Consent Judgment (Doc. 63), construed as a

Motion for Judgment Enforcement, is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff shall conform the terms of the promissory

note to the terms of the consent judgment and resend the promissory note to Defendant Christian

V. Fugar for execution no later than fourteen (14) days from the signing of the order, at which

point Mr. Fugar will have thirty (30) days to execute the promissory note.
Case 2:18-cv-08072-JTM-KWR Document 79 Filed 09/13/21 Page 2 of 2




New Orleans, Louisiana, this 10th day of September, 2021.




                                    __________________________________________
                                             JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE
